DETAILED ACTION
Examiner acknowledges receipt of amendment to application 14/872,643 filed on June 24, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 8-13, 15 and 18-20 are still pending, with claims 1, 5, 11, 15 and 20 being currently amended. Claims 4, 6-7, 14 and 16-17 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed March 25, 2019, with respect to claims 1-3, 5, 8-13, 15 and 18-20 have been fully considered and are persuasive.  Specifically, Applicant’s argument that Wuidart teaches away from providing initial power to “power a type response from the add-on module” is found 

Allowable Subject Matter
Claims 1-3, 5, 8-13, 15 and 18-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “the processor being further configured to, upon the sensor sensing the presence of the add-on module, transmit a series of power pulses to the add-on module to power a type response from the add-on module” in combination with all the other elements recited in claim 1.
Claims 2, 3, 5 and 8-10, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 11 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 12-13, 15 and 18-20, being dependent on claim 11, are allowable for the same reasons as claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859